FILED

UNITED STATES DISTRICT COURT AUG 01 2019
FOR THE DISTRICT OF COLUMBIA Clerk. U.S. District & Bankruptcy

Courts for the District of Columbia

LAUREN GREENE, )
)

Plaintiff, )

)

Vv. ) Civil Action No. 19-1924 (UNA)

)

STATE OF PENNSYLVANIA, ef al., )
)

Defendants. )

MEMORANDUM OPINION

 

This matter is before the Court on plaintiff's application to proceed in forma pauperis and
her pro se civil complaint. The Court is mindful that complaints filed by pro se litigants are held
to less stringent standards than those applied to formal pleadings drafted by lawyers. See Haines
v. Kerner, 404 U.S, 519, 520 (1972). Even pro se litigants, however, must comply with the
Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule
8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short and plain
statement of the grounds upon which the Court’s jurisdiction depends, a short and plain
statement of the claim showing that the pleader is entitled to relief, and a demand for judgment
for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of
Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a
responsive answer, to prepare an adequate defense and to determine whether the doctrine of res
judicata applies. Brown y. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

The plaintiff's long and rambling pleading recounts her education and professional

history, treatment for mental disorders, arrests, involuntary hospitalizations, and alleged
involvement with the CIA. Missing from the complaint are statements regarding this Court’s
jurisdiction and the plaintiff's entitlement to the relief she demands, including revision of rules to
make her eligible for rehire in the Philadelphia public schools, correction of records maintained
by Pennsylvania state police, and firing employees of the University of Pennsylvania Health
System. Furthermore, the complaint fails to put any defendant on notice of the claim(s) the
plaintiff raises against it. Because the complaint fails to comply with Rule 8(a), the Court will
dismiss it without prejudice.

An Order is issued separately.

DATE: July oD , 2019 Huy

United States District Judge
